 

[logo.jpg]

 

January 25, 2012

 

Micky K. Woo

38 Devonshire Drive

Oak Brook, IL 60523

 

Dear Name:

 

This Agreement confirms the terms of Your employment as Executive Chairman of
the Board with The Management Network Group, Inc. (the “Company”), a TMNG Global
company.

 

1.          Term. The term of this Agreement shall begin on the date above and
will terminate upon termination of employment.

 

2.          Base Salary. You will be paid in bi-weekly installments based on an
annual salary of $460,561.92.

 

3.          Duties. Your duties and functions as Executive Chairman of the Board
of the Company will be defined by the Company in its sole and exclusive
discretion, which duties You agree to perform, unless You believe such duties
require You to do something unlawful or unethical, in which case You agree to
bring the matter to the attention of the Company as soon as is reasonably
practicable. The Company reserves the right to amend or modify Your duties in
its sole and exclusive discretion at any time for any reason. In performing Your
duties, You shall devote all working time, ability and attention to the business
of the Company, You will act to the best of your ability to further the best
interest of the Company, and, in accordance with the highest ethical standards,
You shall seek to maximize the financial success of the Company’s business and
to optimize the goodwill and reputation of the Company within its industry and
with its customers, and You shall not – directly or indirectly – render any
services to or for the benefit of any other business, whether for compensation
or otherwise, without the prior written approval of the CEO or the Board of
Directors of the Company. Your employment with the Company shall at all times be
subject to the Company’s then applicable policies and practices.

 

4.          Benefits. In addition to the compensation in paragraph 2 of this
Agreement, You shall be eligible for the following:

 

a.           Participation in Employee Plans. You shall be eligible to
participate in any health, disability, and group term life insurance plans or
other perquisites and fringe benefits that the Company extends generally from
time to time to employees of the Company at the level of Senior Vice President.

 

b.           Paid Time Off. You shall be eligible for Paid Time Off in
accordance with the Company’s leave policies then in effect and applicable to a
Partner.

 

 

 

 

Micky K. Woo

January 25, 2012

Page 2

 

5.          Reimbursement of Expenses. Subject to such rules and procedures as
the Company from time to time specifies, the Company shall reimburse you on a
bi-weekly basis for reasonable business expenses necessarily incurred in the
performance of Your duties under this Agreement.

 

6.          Confidentiality/Trade Secrets. You acknowledge Your position with
the Company is one of the highest trust and confidence, both by reason of Your
position and by reason of Your access to and contact with the trade secrets and
confidential and/or proprietary information of the Company. Both during the term
of this Agreement and thereafter, You therefore covenant and agree as follows:

 

a.           You shall use Your best efforts and exercise utmost diligence to
protect and to safeguard the trade secrets and confidential and/or proprietary
information of the Company, including, but not limited to, the identity of its
current and/or prospective customers, suppliers, and licensors; its arrangements
with its customers, suppliers, and licensors; and its technical, financial, and
marketing data, records, compilations of information, processes, programs,
methods, techniques, recipes, and specifications relating to its customers,
suppliers, licensors, products, and services;

 

b.           You shall not disclose any of the Company’s trade secrets or
confidential and/or proprietary information, except as may be required in the
course of Your employment with the Company or by law, in which case You agree to
provide the Company with as much notice as is reasonably practicable in the
event the Company wishes to intervene to protect its rights; and

 

c.           You shall not use, directly or indirectly, for Your own benefit or
for the benefit of another, any of the Company’s trade secrets or confidential
and/or proprietary information.

 

All files, records, documents, drawings, specifications, memoranda, notes, or
other documents relating to the business of the Company, whether prepared by You
or otherwise coming into Your possession, shall be the exclusive property of the
Company and shall be delivered to the Company and not reproduced and/or retained
by You upon termination of Your employment for any reason whatsoever or at any
other time upon request of the Company.

 

7.          Discoveries. In addition to Your services, the Company shall
exclusively own forever and throughout the world all rights of any kind or
nature now or hereafter known in and to all of the products of Your services
performed under this Agreement in any capacity and any and all parts thereof,
including but not limited to copyright, patent, and all other property or
proprietary rights in or to any ideas, concepts, designs, drawings, plans,
prototypes, or any other similar creative works and to the product of any or all
of such services under this Agreement (“Inventions”). In addition, You hereby
agree, during and after the Term, to assign to the Company in writing (and to
take any and all other actions as the Company requests to carry out the intent
of this paragraph 7) any and all rights, title, or interest in any such
copyrights, patents, property or proprietary rights relating to the Inventions.
You acknowledge and agree that, for copyright purposes, You are performing
services as the Company’s employee-for-hire, which services include Inventions
relating to the Company’s business or research and development (which may be
defined in the Company sole and exclusive discretion and may change from time to
time), as well as Inventions developed with the use of the Company’s trade
secrets, confidential and/or proprietary information, facilities, or equipment.
You acknowledge and agree that all memoranda, notes, records, and other
documents made or compiled by You or made available to You during the Term
concerning Your services performed under this Agreement shall be the Company’s
property and shall be delivered by You to the Company upon termination of Your
employment or at any other time at the Company’s request.

 

 

 

 

Micky K. Woo

January 25, 2012

Page 3

 

8.          Non-Competition. You covenant and agree that, during the period of
Your employment and for one year after the termination of Your employment, You
shall not compete with the Company in any way, directly or indirectly, without
the prior written consent of the Company, including but not limited to as an
employee, employer, consultant, agent, principal, partner, shareholder,
corporate officer, director, or through any other kind of ownership (other than
ownership of securities of publicly held corporations of which You own less than
five percent 5% of any class of outstanding securities) or in any other
representative or individual capacity, engage in or render any services to any
person and/or business that provides, sells, distributes, or markets any
products or services that compete with the Company in the data communications,
telecommunications, media, entertainment or high tech consulting business (the
“Restricted Business Area”) within any geographic areas in which the Company
conducts or has conducted business or provides or has provided products or
services.

 

9.          Non-Solicitation. You covenant and agree that, during the period of
Your employment and for one year following termination of Your employment for
any reason by either You or the Company, You will not, either directly or
indirectly, for Yourself or for any third party, except as otherwise agreed to
in writing by the Company (a) employ or hire any person who is employed by the
Company (whether as an employee or as an independent contractor) with any
business or other entity that is engaged in the industry or any other segment of
the industry in which, during Your employment with the Company, the Company is
involved, may become involved in, or is considering becoming involved in; (b)
solicit, induce, recruit, or cause (or attempt to solicit, induce, recruit, or
cause) any other person who is employed by the Company (whether as an employee
or as an independent contractor) to terminate their employment for the purpose
of joining, associating, or becoming employed with any business or other entity
that is engaged in the industry or any other segment of the industry in which,
during Your employment with the Company, the Company is involved, may become
involved in, or is considering becoming involved in; or (c) solicit, induce,
recruit, or do business with (or attempt to solicit, induce, recruit, or do
business with) any entity or individual that was/is a customer/client of the
Company during the twelve month period prior to the termination of your
employment and/or a prospective customer/client of the Company during the
six-month period prior to the termination of your employment.

 

10.         Remedies for Breach of Covenants. Regarding paragraphs 6-9 of this
Agreement:

 

a.           The Company and You specifically acknowledge and agree that the
foregoing covenants in paragraphs 6-9 are reasonable in content and scope and
are given by You knowingly, willingly, voluntarily, and for adequate and valid
consideration. The Company and You further acknowledge and agree that, if any
court of competent jurisdiction or other appropriate authority disagrees with
the parties' foregoing agreement as to reasonableness, then such court or other
authority shall reform or otherwise modify the foregoing covenants of You in
paragraphs 6-9 only so far as necessary to be enforceable as reasonable,
notwithstanding and regardless of any law or authority to the contrary.

 

 

 

 

Micky K. Woo

January 25, 2012

Page 4

 

b.           The covenants set forth in paragraphs 6-9 of this Agreement shall
continue to be binding upon You notwithstanding the termination of Your
employment with the Company for any reason. Such covenants shall be deemed and
construed as separate agreements independent of any other provisions of this
Agreement and any other agreement between You and the Company. The existence of
any claim or cause of action by You against the Company shall not constitute a
defense to the enforcement by the Company of any or all such covenants. You
expressly agree that the remedy at law for the breach of any such covenant is
inadequate, that You shall not defend against any claim by the Company on the
basis of an adequate remedy of law, that injunctive relief and specific
performance shall be available to prevent the breach or any threatened breach
thereof, that the party bringing the claim shall not be required to post bond in
pursuit of such claim, and that the prevailing party shall on any such claim be
entitled to recover attorneys’ fees, expert witness fees, and costs incurred in
pursuit of such claim, notwithstanding and regardless of any law or authority to
the contrary.

 

c.           Nothing herein contained is intended to waive or to diminish any
right the Company or You may have at law or in equity at any time to protect and
defend legitimate property interests, including business relationships with
third parties, the foregoing provisions being intended to be in addition to and
not in derogation or limitation of any other right the Company or You may have
at law or in equity.

 

11.         Termination. If Your employment terminates 1) for any reason on or
after September 30, 2012, 2) upon the sale of the Company or 3) by action of the
Board of Directors, then the Company shall 1) pay Your Base Salary and accrued
but unused vacation time through the date of such termination 2) reimburse You
for expenses accrued and payable under Section 5 hereof 3) provide You with
severance pay consisting of $350,000 payable in one lump sum and 4) pay the
first twelve (12) months of premium for COBRA coverage you elect through
Company, if any, or pay you the value of that COBRA premium if you do not elect
coverage.

 

a.           Upon termination, You (i) agree to provide reasonable cooperation
to the Company at the Company’s expense in winding up Your work for the Company
and transferring that work to other individuals as designated by the Company,
and (ii) agree reasonably to cooperate with the Company in litigation as
requested by the Company.

 

b.           To be eligible for any payments under this Section 11, You must (i)
execute and deliver to the Company a final and complete release in a form that
is acceptable and approved by the Company, and (ii) in the Company’s good faith
belief, be in full compliance with the provisions of paragraphs 6-9 hereof at
the time of any such payment.

 

12.         Computer Equipment. The Company has provided you with the following
computer equipment: Lenovo X1 laptop, Lenovo X200 laptop, Lenovo T500 laptop,
Cisco ASA 5501 firewall, Linksys Wi-Fi router and HP LaserJet printer (together
the “Computer Equipment”). Upon termination of employment, ownership of the
Computer equipment will pass to you. In addition to the Computer Equipment, You
have a GSM mobile phone with number +44-777-617-6186. Upon termination of
employment, You may keep the phone, and all responsibility for any monthly
payments will immediately pass to You.

 

 

 

 

Micky K. Woo

January 25, 2012

Page 5

 

13.         Notices. Any notices to be given hereunder by either party to the
other may be effected either by personal delivery in writing or by mail,
registered or certified, postage prepaid, with return receipt requested. Mailed
notices shall be addressed as follows:

 

a.           If to the Company:

The Management Network Group, Inc.

7300 College Boulevard – Suite 302

Overland Park, KS 66210

 

b.           If to You:

Micky K. Woo

38 Devonshire Drive

Oak Brook, IL 60523

 

Either party may change its address for Notice by giving written notice to the
other.

 

14.         General Provisions:

 

a.           Governing law and Consent to Jurisdiction. This Agreement and all
disputes relating to Your employment with the Company shall be subject to,
governed by, and construed in accordance with the laws of the State of Kansas,
irrespective of any choice of law and/or of the fact that one or both of the
parties now is or may become a resident of a different state. You hereby
expressly submit and consent to the exclusive personal jurisdiction and
exclusive venue of the federal and state courts of competent jurisdiction in the
State of Kansas, notwithstanding any applicable law to the contrary.

 

b.           Assignability. This Agreement, including but not limited to
paragraphs 6-9, shall be binding upon and inure to the benefit of the Company,
its respective successors, heirs, and assigns. Except as expressly set forth
herein, this Agreement may not be assigned by You without the express written
consent of the Company.

 

c.           Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid or
enforceable.

 

d.           Construction of Agreement. This Agreement sets forth the entire
understanding of the parties and supersedes all prior agreements or
understandings, whether written or oral, with respect to the subject matter
hereof. No terms, conditions or warranties, other than those contained herein,
and no amendments or modifications hereto shall be binding unless made in
writing and signed by the parties hereto. This Agreement shall not be strictly
construed against either party.

 

 

 

 

Micky K. Woo

January 25, 2012

Page 6

 

e.           Waiver. The waiver by either party hereto of a breach of any term
or provision of this Agreement shall not operate or be construed as a waiver of
a subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

 

f.            Titles. Titles of the paragraphs herein are used solely for
convenience and shall not be used for interpretation or construing any work,
clause, paragraph or provision of this Agreement.

 

g.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.

 

If the foregoing terms meet with our understanding, please sign this Agreement
where indicated below.

 



  Very truly yours,       THE MANAGEMENT NETWORK GROUP, INC.       By: /s/
Andrew D. Lipman   Andrew D. Lipman   Chairman, Compensation Committee,   Board
of Directors     Confirmed as of the date first written above:       /s/ Micky
K. Woo       Micky K. Woo  



  



 

